On October 19, 1990, the Defendant was sentenced to Count II, Sexual Assault, sixteen (16) years with six (6) years suspended with conditions; Dangerous Designation.
On December 6, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Patrick D. Sherlock, Attorney at Law from Kalispell, Montana. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed shall remain the same. A condition shall be added, that the Defendant shall not be considered to be eligible for parole until he has successfully completed the inpatient sex offender treatment program at the Prison.
The reason for the decision is based upon Rule 17 of the Sentence Review Division.